[y-€ td
LAE PHtysz aL iSA5® PRRAID ARGB hy BROME DIRE BA RAR AY RP AEN Sarin You ARE Nar
INNS Mone THan @ PRRASLTIE, OST OUT, You Bisth WIEN ARE ALL Ht Fines, DAF ENDANT kauP re

(i IN
MBN HOTS VIOLATED pls freee 8 ET Se Re NH Ne ae FUIN 6H MENT

Fa Sth AMENDMENT. SEE 3945493 :3 3}0/ 3902333; 393! 40105497" ne ee
42, ON of NEAR 1A: /3. 2.18 srok dab, DBF ENDANT KA DeLrsinn, MedIoal DrpEoTeR

DRLIBSRATE LNOCCPEABAILE Te PLASNTCEIN DARK BLASSES Rae BYR. Agstierrve
___ Pus, ENABILITY Ts SABAK A Laub, NAN STOP PALN-A-ATSROMPARAS TH pa uakouT - INTBeTEVE). _
TAALT, DEFENDANT, PETS MM, To Lb PLALATERE You. MUGT LEARN Jo LIVE ATT PAIN-N-_
__SUPPERINS  OTRERWISE PLATACTERE MAKE Adal 2 Lank WEA K-N-HELDIESS, THEN DERNO-
ANT DRiLéms WALKED Ts Tite Door WHERE R SPANISH SPE INMATE wes WALTZ 7% PE
__SBEN AY ANSTHER MeOreAl PraPeccrennn, OE “hat sae if Madd PME 5 15-198, 1ed-lo5 ITH,
‘1a7i SAme EVENT, DEFENOWNT DELTSime aL TRE ORR "menxodl. PROPBSSTONAL THOT HIE WES
QsINE To TRRATIHE SPANISH SPEAKING aN WHYTE Sa ThltT eTHER MEDICAL PAdFESSION ALSHpuld
CALL THE NEXTENMATE: DEFEND A NT, DELISN BAYA IN ComMUNZATION TAL SAANTSH
__ WITH IVE SPanrsH SPEAKING IN WATE, ToL AALNTIFE ER To RETURN Ta HIE Biaok THE SPAN
Tol) SPEAKING INURE LARS YaUNA-Ae BTML age ER II HOHE AY
[A3, SamE EVENT, DEPENOANT DELTS MA Aerbons ViaLATED. FLAENT IPE RLAYTS-N- WNS-
_. JLTUTED. “@RUBL-NCUN USUAL “PUNISH Ment PGR Hh Avi RNDMENT Sofa), 3537 77; 73; ADT aos
_13920N pe NEAR 12,1 46, CaNPLORNTIAL INTERVIBW, PBPENDANT F, [ECR WARDEN ne:
LIBERATE IND LPPERENGE To_PLALNTIRE Feat PuNeus ‘AUCINE PLAENTLEE | Peer Ta. Te BE. daViee-
Ep =N OPEN SORES WHERBIN PLAINFILFE gpaks WERE Bloat, HAvrNé SEEN THrS DEFEND-
_—-ANT, “Treg SALO E None WANT TA SEB AHS OTA Be PoaT, Avda ROiNe Ts Dep FENOANT TIO, Het HE was
Fu LLY AWwARe OP PLAINTIFF NBD oF MBDTOAL CARE. PLAZNTIFF WAS BRING Panirs 2,
Fon HAVIMS SUBD StL-Somenséy MEOIAAL STARRN- Dan stage Oe’ giadae (OOM
130, SAME EVENT, DBEFENOANT 2, 7ree DENTED PLADNTOR® REAUBSTS Fa MROToALCARE
(Ase ABLTOLoUs Panerzee, R LUIAA RiaHT BAURL PAaTReTION 3F Briflay many. 0 BLAREQ
WivY, dy, Fuck NA! As Lona 96 zm WwHhDien youu BET ALSTHINE. EVEN EFI MBANTYDUR
_ gu VIVAL, DR PENDANT TEGé-DEclLAven, FT Aim Barve’ To PENALTZE You For yak aaNqTINite
DUS: ba wm NTOATTIN Ss INET AUTHane Tees. BELING ART RVANARE-N-LAW SUITS. BEORUSE

hz PENORNT OBSERVE THI POCTTRAT. PLADNTCRR. wins AOT REEING PROVINEN MEBNTGGL °
CARE Din NXT CORRBLT THIER: isk eth; Pith AMENDMENTS AND ALULA BTBitTs MIB ASBS DE ~
Ren One, Tia FS AlS> VI@LAPEnad ' Birra REAHIS wikceid GaNSTETUTIED ARUBL-N-UNugarl

PANES] HMBNT £ Mii PRaT Keren, PREG SABEAH=N-. aLusP4 FER [st Sth, /4th AME, RLUIPA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_{3]). ON 2 an NEAR (Q.Ad/8 srels AD, OBFENDANT. J, ERTTER man, "GRNPR DELIBERATE IN-

OTPFER ENCE Ta PLALATERE HA: VINE EXPBATENCED 4 NIGHT of DDAARHED , NON SOF AaN-n-

_____ DESeam, Pow TH RavrgtouT TPESTINAL TRAC BorH BER caVERED LN OREN Sones, Saaiss En Bion
_ AND OTHE QHRANTA HEALTH Phawlizims |DREENDANT. FRTIERMEN LB ales Pi AINTLAE. AND

Q3ps Ta THR Anam) AND ton Fens. DEFENDANT, A. PlIyso 0, P4sei at PLAcATIAP
= SEA 318021" “13 404 ws; a7" yer a of 395 4alo, Mea W et

 

 

 

 

-. _HeAaD)” _Bb4. ee
_ (AR. SA mE. EVENT 2 OBR {BNDANS, R: PLAYS PAL. AND SF, PETERMAN, ron. ANHEGE DEPEND -
ANT Pity? TOLD DEFENGENT, PRTTRAMM 1 bere. 134 PAS PEAVETS IN, 391-373 09. AUB al 4

AOS Fro MD
No | Dorin QE REAP A OW R TENS Suey TELL HaaN AEP 18 LEA ED BRENDaNT, pisTTEh-
MAN) RETURNED, orHsuT PROVIDING » aynsaky BARnITeLO PLARNTEET Te Leave, ACTING
_EN-Corverer, DEPRNDANTS PETIERMIN -\\- Playa VzoLATEO PiatnTZFF RIGHTS cansrcrnt-

3 SON -AuNS PuNctsi meat FA Sth Aku bri ewe of PATS) 87-H)s 5785880 2 aor
(BB.

IN a NEAB 1A, 24.1% | Stak CALL ‘ DEFENDANT, 3, FR HERMAN CAND NRLIBERATE,

__ INDIFFERENCE * ra PLAINTERE Nant Sop PAIN -N- -DTS am FahTGAUsien ay INTESTINAL BATEE,.
_ 7) Suth 4 DEORE FLAINTLEP WS AS UNABLE To SHINY. uPRTHT Es pres 32.NO EYESTOAT IN. Arey
BYES AND EAMBILLTY To SPEAK Hlaud SPLEs ABY {439

35337 7735 495; Bid, 384 - 3835393) 599
), Eine ts 48d pas ane
(3 SAME EVENT. DEPENDANTS, J, FETTIERMMN, A, piesa, Pad ~N- BP

Hy HEALTH
CARP BEMIN ESTRA ESTRATAR-ACTE DO CaANcéRT,. AEPEND ANT. FETTER MAN" RES ND ED By L&av-

 

 

 

 

TANS pLAZPSTZE To an 72 NEPENDANT BP. Hypr 2 FRESE, ANY THIEN Bark GAmit aur Toectl

_ BRAND ENTERED BEPE nant, Ba PLAYS0S OF PIO bacaten NEXT D058 70 DEPENCANT PET-
___ BR nn SPPLeit WER PLAEATERE SATNBAR THEE Bao WHEREIN FLACNTIFE YPARN DE -
ZN

__BE ADD ANTS , FRITER MM, = PLAYEO = NE SAY DEPENDANT, FETTERMAR, THis Guy
15 SUtAS TA Bor) ®F US Sa Nant

SEV Hei SE SHIT. _) DERN ONT Epp eet AN, SAD THIS
ve SERS )9943 NY} 73;
Quy Ts Bn OFF >" Bde “Lb a! ee a

125, SiMe EVENT. parecoanrs, PLAYSD ~N-44YD B- I SAID IN ANBER Wi “wiiia CAVES A SHIT
“FUQIA Him. DEF ENOANT PATTERMIEN, ABTURNED ZN AND BLY PL MENTLEL Te ALT QUT AE 2 HTS

OPPL OS PLALNTEFE. SALN PLEASE, A AT Liap QV )2. PLAINTEFE Somme MEDLCINE FoR PALN,
___DEPENDANEYRETTERM nny SNAFRAO 3 eo. Fuale ND. I Ajow Suz Meo gust ea, WwizHout. ast -

DucinNeA Cunsony gx4m,N® MEDIATING, Na MENTAL | OnKE!, Diz ZPENOONTS. Bie TTA,
PLAY So-N-IYO, AagEN EEN CAN OERT vasLarEp, AgINE EE ae

RED PB SIE cress Sia
___ UN UN usual PUNESHM EN TPR ath Aen eniDin NT Bol; eye 390- 4g3.,, ais M42
{36,0 Ab an AIBAR OAN, 2a), STi

 

 

__PDBPPRRBNEe TD p) ALAITIPE. = nueage rs ET STAND. Du i To mace Lack OR arnenem APIER

__ AGH Of DIARRHEA. AND NON STP PALN ~ALOrsCamPoer £N THE TWNVTBSTENAL TRACT, AND
— bre clean He TF FPRoALEMS. DEFENDANT FETEAMAN, RESPONDED Donir Give 14

__ ham i. ANYBODY GAN SEE your IN PALA. yen. NSSeeVE To BEN PAIN , YOUN As

VWI BLL Sule ME fan, BET QUT oF OF wy oPetew, NSCB VEN MEDTOINE For. Pao NO Wuneosy
__ XR), DEPENDANT, PEITEAY .N- ARTIAN VIsLATy 1 PL

INTER RE aHTes Bono QONSTITUT, E anuei-
43-3 3°35, 3625 77, ytd: j7 a
N-UNMSUBL PUNTSH IMENT PER 84 ANE NOM ENT ” SER'. ays 43-39, 33, 5, 7 = “87

137. 1.1929, Sick QHLA AgeBbAnNT R, HUTOHINSON, (PAC, DiELLBEe ATE LNOLPEGARINT.
Fy PRALINTIFPAN KLE? SwallLen NEAR TWEOe Nannonl siz AND Blsa by Saake OURT
_OfRN Sagk$ 8N FLAT NTIEP EGET CAUSED By Feat Fungus, DE FENOANT, HuTeHrniso SON eee

__RESMNEB, Yau ABE Suse (0, © ADEE & Peal 7) KELP fou) 2 Am ‘AALiond THE SHor,
NeW! You AN BRT OUT ar AMY FEES ty Lo NASHIINERN, NEXT [ime Yawitl HesrTAm Tn,
WHA You DEas0B. Ts Sup, “PR 44g. a4 odes § 39339 5 Yale a7 HA, WAR
(34, 3Ame EVENT, DEFENDRNT, R, HUToEINSAN WIENER Tousen PLACNTEFF PiYsrea LLY 7a

_ PERPoaM A wuitgaty 2 XM), SRNT PLATNITIFE ADIAY ZA_AISN STOP PALIN-N-Dtstom PanT
W2THeu7 PAIN, MEBIOINE. . OBR ERNDaKT, HAT OHEN SN ACHen Viola PLALN TIPE BL-
»At

_ OH ND QonsyTrruTRO CRUBL-N-UNUSUAL Retnrsi MENT PER 8th. Am BNDWHENT _
AOL 3S /9-aw-aa/ 2, oo CS)

 

 

 

 

 

 
1.34, ON at NEARY ETT 1POEN Saas FHREL BEPENGANT BP AYES Neary aare Adwen-
SESTRATOR, PELTARRYTE INOIPFER Reis T? PLAENTIFF TIRLY SUBMETTED Stak (all RE-
_QuUEST. DaAlETED TAN AtdtoRDANOE TS DA-4Dm $20, AHERELN | PLAIN Tas: SOURTH MMEALCAL cane

FoR GHeNte HEALTH Probes CAUSING NaN Star PAZN-N- OLStaMPorT, DEFENDONT 8,
Pp Ryde Arscandep Liane stck eAbLl ReQuesr By ABTURING PLAINTLIE STOK onli ABQ -
es ta PLALATEFR IN THE ING MINS MATL, DEERNOANT, HYOR Pep Potty Shaul? sowzoge
_AINMATE Who SUBMITTED 1 STais CALL Ppduesr Te BES SEEN fy (ae nrent PRAPESSION ALS THE
NEXT DAY AFTER HOVUINE MEQRIVED THE STO GALL REQUaST AA RS
48, SAMA EVENT, DEFENDANT, JYOE OL ZBERATE TINDLFRERENOE, QAUSED PLAINT-
—— Pr Te yebacance unl NBO SoAity PAzW-N- sikeeenine, NB. Ts DATE | PLAsnToRe
Tole Gale ARAUBST DRAFT AQQanNINg Te DQ-ADM $33 Ake ABduLARLY Re TURNED.
Ta > PLATTER IN TAB 2 TNoamrne Marl. DBFEN NANT, HYDE: -AQTLIONs ViIoL4teog fL-
PENTIPP RTT AND CONSTZTUTIE CRUBL-N-UN SUA L PUN TSAMENT PER. Sth AMBIND® Ent,
14L On oo iean 2.414, STOR Call, DEFENDANT @.KauiBmEN, PAR DELIBERATE IN
OTPKERBNAR Ts PLAZAITIEE NAN ST2 o BATA) -N-DISOaN maT = ZN THe RAVTESIENAL TAAGT Ta.
__ Sua A bBenEE SLEEP Is PrsPUuFTI VE, FING20S-B)6AWS-~n-ANIKLES DePaRM20, UAE
ET he AND FRABVEISEBLE Pe reor Funéuys, DEFENDANT KAUFFMAN Ab RSPANS?2

WAS "HE Cont Have. Tile TIME 2B HEAR # BLAtK MEN WHINE, THEIN SAR AM FR NOT
SBT BRS G3; AS-29 5; 33,35)’ 3b} $4 63-735 75~F4

 

 
 

 

 

 

 

 

AA. samp EVENT, - DEFENDANT. Ida WEE BANEVER FoUsh BO ALacTtRe PHysrsally

Fan A autsary EXAM phe MBOTATNE Pork Bary! jRLo PLAINTLFE LEAVE PEFENDANT,

ee es Be Troll Waa Tateo Tare een CANSTETUT, CRUEL NUN OSH AL
_ PuNTsHmer PE Os Sth AMENDMENT _~ »AXT 5

(Pia Qt anN&AR 2%, 14) otek. QaLL., DERE ENDANT, k, DELS, MM EDTeNL. 1 RTABETOR. Ap-

__ Lm6re4 TB 2vOcPPERENO To PLALAITI Fe EXPEREENAING | NAN SRE (PRIN@N-DTS CowiAa ar my THE

_ INTESTINAL TARCTTO_ WI BRE PLAZNTIPETS AWAKEN FRaW\ SEBER SS STRUQALED 1 SABAK: AND
_OTHEN OHRante HEALTH PROBLEMS , DEFEAMANT, DBlTsmA PE Spans AHINTLEE WAS 2auUSTNE _

WW BI Bits i Falls TD. Laok Wels, IN THE YES |8F a HITE. FBOPLE. By PLANTER CHIEN LD 5. RE

 

 

 

 

 

“ror. fe Fee, Pecry "DEF FEN bat palzsonn, ARTTON ‘walaren “ALAINTEA BETS SA. GaN NETETUTE. -

OAURLN-UNUSUAL PANrsiMENT. PER 3th amendment Et RiRS
[44 ON an NeAh as!9,19, BYR.EXAM, DRFENOONT, R-TAWEW, aProMet RST. DELIA
__ ATE ENDIF EpeNAe To PLALNTLFF LesTo# BYBSLAHTIN-AIOHT RYE WHILE Exikcbc7iwva sw
__ BLING, ANA PRON AIT TH RRM I2AG By Move ENT, DEFENDANT, RRWIN ANGRY 7HAT FL
___RENTIFP HAVENS SUBN DB ENO NT, DEFENDANT AB AWN TO. PLAINTLPZ Yau aA aa Blane

_ IN Bar BYES Fak WHAT T Re” WBFUSBD Te REFER PLALNTE ER FED yiraLMalsensr FOR
‘Laser suheeey~ SRF, 72} 3143-39; 33 5 35) 30558463 ~05,' ‘bie~ 73} 78 sey et

LHS) SAME BURNT. © DEPENDANT? FER WLN AGF "UsAL 7> RIZ/2- PLiensrtEE- * 9. AtiTHm aL.”
_ 08rS7 Fork LASER SUR O84 Poa UD PLAZNTIPE To RN OUR LLNNELGSSEEYPAINON- SUFFER -
_ ENB ANS ANoWwED PLacn rier LAck af BYES Lady 75.867 ARNST, ARFENP ANE BRivin ogies

_. \ppehATEO PLATNTIAZ RIGHTS AND CoN STITUTE CRU) =i LUN HSiLAL PUIVES II BINT PER S14 AMEND,
ACESS} 9-by-03 Ib | UO ee

 

 
14 LON OR Npsa SFA EGE ALP De ENBER ED, MIRA ANS? o Raab Alte stn Dr PPERENE

To PLAZNTEFF NON, SloP PAN. ‘N- Drseamronr IN THE INGTEaENAL TAALZ Adtampan-ren By OfR-
_ RARBA AHERRAS DRAUPCINE SLEEP DEFEN DEAT, TeSTA_RieSPnl DED BY LBAVING Plazurree
Ta Go Ta THE OPEDOE OF BREEN PANT, By PUAED AIEST Naap.. PLALNTERE Heaen THB TALKING, OB ~
___FEINDANT, FLASA, Pags & STATED YAR. ZS SINE ME AND TERS TA nics DOGPARTM ANT, NEVER € one
_ Hom Hera ANYTHENE, “Gp ND HEM. "A Wy Liam WEDTAT BLY ; | DEPENDANT, Tusa, SALO He RGEAMLY pigs
brag B Bp Ban OPF STANK DEFENDANT, Fases PLAYSO SAY > THAT. Poesnt MATTER, SEND jt em
1 Same BNENT. DEFENDANTS | TESTA -N- PLAYSO_ ARTO FIN CONAIEET Necenant, TESTA PE-
— TURNED, AND wrt p Quesarcy B36 BXAWL OR MERECUNE Far, PDN, TOLD PLAINTL UP To LEAVE
_ AT ONDE ° DREENORNTS._ TESTA -N~FLAYSS AOTRD IN 2oNCERT vnalerien. MAT rFe ATEUTS-/\-
_ CONSTITUTED ! aRUBLN= UN USUAL PuNZSaMeENT Pe Sth Amen Dent _
448 ON. 44% NEAR A.A, A STUK CALL DRFENOANT IK, MéLTsm# PNeDca LL nonzero, NE~
LIBRRATE “ENDIRFERENDE To PLACATIR OHAanire HEALTH PRoBLEms CAUSE e-2et RYE.
__STOHTIN RECHT Rye ,SLaw HEART RATIE, DEFORMED FINOBAS-ANIsLiEs -N-ELBoNS, ALL RE:
___ WALLS "Drs dslahBO-N- REBT OFTEN bev PED Ty DPN. SABBS) DRIMENTIA NON $9, iP MAZNK
DES OWRRTEN THE INTES Tie) TRACT Py Siubtt A Naabkie HucenTEers Ay KEN “Rom Sizer
PLACNTZFE BAQOLD fon romorarnee fae PR SEF ab 82°39193;98 | 30158) 63-73, 18-99, 19-716, 02,
1/49. SAME BVENT: DB 2 FEINDANT, DELTSMy AN ehy LAETH PLAgNTier Ps Fan FILING QTV -
ANCES R&KTRS PEFENDANT.. DELTS MA, AND FELLING LAW SULTS AGAINST MEMBERS OF The
___ MEDICAL “SABE witteites. UNDER. DEPENDANT DRLEEMR 1 SUMERUFS Tony § AND FLAINTIFE 4an-
__ _TELINUBUS Com WA Carzeng Wy 2TH AUTHOR cas, DRENNAN, Pgizenn 1 Dotan, I PRRSaN Abo
____ WARNED You, ANHEN yout’ CANTINA ELLENG. Lan »SUITS-N-OGIBN RNCES 5 ANE Comm NICAT-
ENG Inzrtt RUTH RT es Ther WHEN. Yau ObT Phopra MEORAL AARR PLATNTIPE DrONT las -
___ TEN! PLazNTIFE Ts Nw FPLLAING. SATE VANCES MOQLN STDOEFENDANT, DELESMA
158, SAME EVENTS DEPENDANT, DelrsmaA, DRLARED, You Bava ALS aN Yours BLP,
__ Saabs PLN you! rn MBO LiGe PARE. &} LE WHIERA. ANd MROLerN Ie Fan MAIN, IND? EVEN A
CHARS ay BxAw, _OEFEND ANT, DELTSMN aL) PLAINTIFF T> LEAVE Hrs aKeree. DEFENDANT, .
| DE itsm4A AQTLeN VEsLATEo | PLAINTIER RIQETSSN-ONSTITUTED CRY BL NAUNUSU AL CUA
MENT PER gth AmBNNUVeNT. SPE 149103) /b4 oe oo
—pshONor on NBA 4.1LITs ares cali DEFENDANT D. TESTA, M0S-pelrBAR ATE. iO ERE OE
T8 PLAT NCLFF. WEAR ZNA Dank SUN SUN CLASSES. RICHTBY PR. “Swollen SHUT-N-TH Ro RBING sn AIA,
: _DEFENDANTTESTA LEFT PLAINTIEEAND CONFER WITH HER Gem EomAL FROFRSsIaN AL NEXT Daak |
__ WHER ESN PLasurire HEan DBRENDANT TESTA Say Jo THAT PERSON WASHINTON BYB ES SW 0LLEn |
SHUT, FAB ®o-waRkeER Zale DEFENOnaiz TESTA, SO JAH OE SEND HIM AIRY, DEPENOANg TESTA
_ RETARNED, ANA EON Gav _PLAENTIAEPATN JMEAZALNE., OPA WRSRyY BkAM a} ORA QLaSE-UP fark
OR AAIN ree PIBHT EYé,. ‘Bur PEFENOPNT, TESTA JB bunTos alld PLArzrere. aA RAMTSTAVENTNES.
__ GANA PLAINTILAP THE MIDDLE | FING, SHawieg, CAN You, SEETHE, AiDw SET OUT, DER
ANT, TESTA ACTION \DoLArEN ‘PLADNTEA RIQHTS-N- COnssTERIE CRuUsL-N- UNUSUAL Punssin ENT.

4 Ames.

ie PR IRN GN BS, WG-5) 3A, EMERGENCY: M Bate AL CARE, DEPENDANT SB. P HyDe HEAIH

 

 

 

 

 

 

 

I) -

_CARE AD MIncsTraAroR, DEBIT BeneTe. IN DTECERE ARE DEFENDANT, Hy Dk. rg AEshn wage

AGT R-eu-oelee —_
({-CV-IT@

Cas a9 -cv-00196-LPL So UAB 9 Fil /10/2
GENCY BnmeALEARE, PLAmeEF AWRKEN UNAB to FERREN THE BSR THEAB FeO OFF -
Lobe REPSATEDLY ONTACTED TAR MenTeAl. ne PART ENT ON PLATA ER BEHALF, FoR THE

TW DAYS AB Pod ARIOeeS ON ALL THBP Sher pro THz Same, ALL T2 NO AVATL,
153 SAME EVENT: PRToR PeS.b!7 AND ALSION 5 b/9,57,1 195 BLY _PLAINTICFE ¢ cubMTT-
ED Stak CALL REQUEST ORAFED AtcoRDENs To De: “AN np $20, BECAUSE PLAENTIEENA-
__ WE WAS NOT OLTBD oN THE DATLY CALL OUTOFELCER ON THE FIRST, SCCOND-N-THIRD GET...
REPEATEDLY CoNTALTED meOrLAl DEMART MENT Fe THE SAKE XF HELPENG ACNTEE
QAIN Access m MBnreAL care, NO AVALL , THEAFPORIE PLAENTLGF Stak Bel) RE:
OursT DIAS PRaBABLY DrscARDED, OURING riize PERIOD ALAENTERE EXPERIENCED
PAIN-N~ CWELLENG CLasrInd THE EARhe Le Bed=onb THe FR EAR EXTEN DING DAWN
THE Beals aF THE NECK, SBR’ 393) 374
[54 SAME EVENT, DURING THE 5, bo j9— 541 9, TIME SPAN, WHAT Poll awn Ts For
__ THR NEXT Fou STRAZ QitT \NEEI<S PLAZNTLEF PROERTENCED 4 Lass aR HEARING IN THE.
deer ear, Plazaccee LEPT EARHoLE REMAIN Swallen SHUT Pakmonic THAN Taw WERK
Tlie. SWIRLING BBEIND THE EAR N-DewNINR HE Nec Abed eaUlLD BE OETETEO
Fat NEARLY A MaNTH, Hid THE Mmeor al DAP RTMENT, 1&, meocoel 87a FF RESPAND-
EY) To ALAZNTZIPF SICK aall REAUBST, AND/ ait RTE Many CALL mAb BY AR Pod oFF-
ZOERS FLAT ATIF PRaBABLY wy7uLD NV Me HAVE UNDERGONE SUS UNNBSRas ay HOtN- Ni
SUPP REAC  7FE (Als 3, Bb; F435, E918 14/05 1BI-13' 5, 1G A7B— 183
155, Same EVENT: DEFENDANT, BE UYDE NeNn RESPNSE Ta Tite Nuw WIEROUS CALLS Fak
EMBREBNCY, ANT NSN RE SPAS Ts PLAINTZEE MANY Stel< CALL ARQUESTORAFTEDIN
AbtakNIN& Ts At-Anm 320 5S A DENTAL oF Ataess To MRDLLAL CARE V.LeLADRD ALATNT-
PK RIBS AND GONSTITUTA CAUBL-N-UNUSURL PUNZSHMENT FEA Sth Amen» MENT
| 56, ON aR Ne&An S, 3d, if, sral< CALL: DRPENDANT, KK, DeLcsm A, mAOrLeL OLRGATR' DE:
Li ALRRTE TN DIREEREN CE. Te PLALANTLEF Peper Cav RGB AN “Blaan Huse 7 revT Fun
Gus: STZLL Lass ar HRaRENG EXPBATENORD LN LEFT BAR) AND NON STOP PAZN-NA
De campPart ZN mH ZNTESTANAL TARAT, DEFRNDA NT, DeLEsmA. RESPeNDED By walk-
_ _ sN@ SUT oF TWF. SPPICE, THE BEZAN A.  MaNVRROATZAN WI7it ANOTHER IN MATE WALT
=N0 ra BE SBE BS By ANH ER | MBPEoaL PRARBSSToN mh, THE RETURNED, OF uLie 2120)
2 PLAIATIA®, “a Am VeRRyY Hippy you AIS IN In: ar IS Gaad far Yau.
|5%, $4mMR BVENTS Depzn ANT, DBitsma Mane Na REPORT Ts ba DUST A Wuansedy Exam
NO MEPTCINE Fer PEZN | : DEFEN Der, peLrsma LAWSHED VieanTBalLAeiy, STLL)
LAwSHIVG DBRENORNT, pelasmn PotNTED Te Ts Osor, DECLARED, OT, 87 THs mune
aUT' AND AS PLease Lu MWBRRED AWRY DARBNDANT ‘Dpdreesh STATED “Erle 2 aATE~
WAND ON THAT DEFENDANT, PELTSima AgTs VReLaBD PLALNTIPE AOS AND Bar|
SFETUTED 4RulL=N-CNUSueL BUNESHIMeNT FBR bh AMBNDMABNT
143. ON oh NEAR G17, Me. Sick “LL; DEPENDANT, K, DELTSMk MEDIAL / QIREATOR AND.
O, TESTA, FAS. DELIBERATE TNIDTPARCEAA GAAS PLAINCEEE <fepeaits: MRDORL: NEEDS, i,.& ° DUETS _
Pla cane ENON STOP PREN-NVDESQOMP eT LN THE TINTRSTINAL TRACT PLALNTIPE ORTALN LESS.
THAN 32x HsuQS oP SLBEP rn He Last4 oays, WHILE WAtTING LN THE Lo Bey DE~
FANDANT, DRLISMA PASS TIF audit BEL Enna Lr SMR OAmIz OVER To DipENT:

AOS /9-CV ONG -

 

 

 

 

 

 
TPP DECLARED SRR ARN GR MAN RP ISH om ENS BMP REGEN B Ge of Te st Lenk LIKE:
yeu! a AT DRATH’s Doar”

SY. CAmr EVENT: ORFEN DANT D, TESTA OWEN Plaowccee ines CALLED INSIDE, AND BEFORE
__FLADN To: CoulD TAKE BSRAT DEFENDANT Tesh Rushfie our3F DEFENDANT DGLisma OFFIpE D8 DE-
—_ alABEA AS SHE NED THB apple EONABR AF Both HAND EXTENDEN, THESE ‘Aveh: RR YU, pont

__ SET DawNe pte nna nr helismA i4AD SUST SPOKEN TS PLAINILHE EN THE LoBBY, Wiifour

__& CURSORY EKG, OP. NBOLOINE Por. PAIN PLAZNTIFE 4NAS "ToLO Jo LEAVE DEEN OARS.
7 PELTSma- NeeTESTA ACTIONS VIelaTen PLATNTIFF RE GITS AND QONSTETUTIED CAUBI-N-UN-
Lisuie, PUNISHMENT PER 7h AMENDMENT

bd, OAR NEAR 3,1, Hi, Stals CALL PEFENDANT, ik, DeLrsmn | meanzedt DIRkeror ' PELIBE: PELTBEA -

ATE. IN OIPFE RENCE. 7a PLASAGTFF ABN SToP. PAIN: ADIS Lowy Fort IN THE INTESTINAL AY
2 OAUSING FLAINTF To BR AWAKEN Pram SLEEP OPEN SaRES ON Borlt FEET, PaRza Te.

L058 of HRARINA IN TAR LEFTEAR URE TiLAR, STRECTURE WHEREIN PLATATIFR5s Se
PoReBD re KEEP THE HEAL OF DENTS \WAAPPEN IN TetLeT PAPER, PLAcagtFE REQ DE-

FEN DANT, OgLrsmn Fak Menrerve Pen Pacn , DEFENDANT Elza USEDTME mcpOLe

FINGER af Bai] HAND RATS eN-n- HELP peLeHEN INLLS OF PLIZN TIRE Pad, As OnrENn-

ANT, DBLtsmA USO A TWrs7iws MATION wate Tit RATS EN MINNLE PEVAee ast BT

HAND THEN ToD PLALNTLIE % SET ON THESE -N-RATATH.

ié], SAme BVENT? DEFENDANT, DELISMA WtTLaN Vralaneo PLALNTIFE RIO#Ts- p-aaNm,
STITUTED URUBL-N-UNUS UAL PUNZSH Er FER 3th AMEND MENT oo
10) ON oa NEARY |. ZN TRAVEL, DEPENDANT, K, DELISMA Duty Poa enke-n- DALTBER-
ATE INDIPPERGNCE Te NaUZN2 ResodnNzzZeo PlAltorE aN THR srhpwetks RS OFPENCANT, DE
LrSnyA WAS TAL ROUTE To oTaRR DEALING HALL, DR FEN RANT, neLisma SmPreo PLAT INTLEE .
AND fekep PLAINTE RE ARE You @INe Ta MAKE rz 2 Yau. ANE LEM @PrNe, Tha7 Your PEET AG -

ATN WHY BRE You ahaundtnses? PLAENTIFE Sash PLease HELE ine My FRELARE. Blizens, Ne My _
STamn ch rs KrLLeve ME ow am Rrally HuRENG, PLE GS PO Mme TNA POR ME Tar nanaensarely

a a
BS, SAMIE EVENT? DEPENDANT K Dpeesings (PRI TA AND AFTGR PLAT ANTZFR SuR-_

Marre TWa-7THRRE $rekk oqeb REA ABSTS MoE THAN SEX STBREHT WERISS | Plan -
Fr Srel< Gallh PeQUEST HAD BEEN Drs aap, ne) F Res PoNlkD PLAINTEFE You Qa yyeenyy ‘wa
__BUTHeaITIES, ©, PELENG CRIP ARES ABALST DEPENDANT DELTSMA PERSaNALY AND STAEF
_ DANIRER _PRRBNIDAI DELEBINA SUPERVIstary, 32 ASK PUNTSIT MENT, RocakOQrnd ty DE DEEPEN D-~
ANT, BLT SMA "DEFENDANT DALzsmA auld Ajor PeavDle PLALNTIPF M\G60T84 CAR | Pio

_ OALATTEE. WAS ¢ an. Hrs INN, DeFEND an DeirsnA ]KNEw ar PLATATIPE NID Fae MHEDTOe aL
__ CARE But REFUSED To Peovroey cane 0 DEFENDANT DElrsmaé AcTLENS-N- FAgLURE |
Ty FULERLL Hrs Autry OF 24a Vielatem PLAZNTIFF RIGHTS-N-tovsttuTi CRUBL-A-UNYS ~

_ AL PUNESHIMENT PER Sth AMENDMENTS -
Loe. ONaaNrak 10,2019 SEOK CAbh, DEFENDANT k, Delrsme MEDRAAL Napier, P., “DEITOROATE

_ SENOLAF ERENCE | Te PLAINTEAT | eTRuaebic Te SPEAK WHERE al PLALNTEFE Lsits gS KG To Fut
HES bomPLALNT on AER, ABD PLARNT IRE iis contminously SPr7TTINg BLOOD, AND FEBT aates-
_EG tar 4ibases FaRa7Ne FLRLNTIPE Te WALK varlid FAN DeeeNDANT. DAPENEAAG, CE Ld

ORR LAREP TAN SLAD you OF Nr lik. TAZ inAny ‘oy De ONT Thi S21! Mua ‘i 7 GLb puzH-
AOr3219-2V=25/9b _

 

 

 

 

 

 
Sh 19-cv-00196-LPL a 60 Filed 07/10/20 Page 7 of 12
ORZIZRS } Tae Baa LAZNTIRR GaN STziL 4 iE! DEFRNOANT, BEiIerna REMED pLatnrrer FPR

THR eHacR, T6Lb PLAINTZEE To Bo. °NO MeDcecNe Far Pann, Nor ENEN & UukSRy EAR. DEFEN-
_DANT PelrswiA AaTION. VralArky PLADNTIFE ATQHTS No QaNSTLTUTEO GRURL-“N-UNMSUR PUN -
_ 3SRMENT PER Sth AMBADMENTS
1 S.ON of NEAR j]. 119) Sick CALL! DEFENDANT, K, DELISKn, Menzel. DERBOTaR NELse-
___ BRAT = TNDLPEERENGE. To. DL ArnTZee. NON | STOP. PAZN. “NE Busenrn PoCT_TN THE turpescinal
___TRACT Fo suc. DBSANBE PlLAswrree HAD > BR BXTAR CauTians Nore STAND 189 Fasr ($0 tr
__ OT) NoT BxyekRBATR TAR PATA. DEFENDANT 0 DRLISMA RESANDIZp | Laud lize AS _DE~
FENOANT. SPOKE You STTiL HAVENT. QSTTEN Pass Yal_ PALA WASH TAITON gs PLADNTLEF-q.
_ LEAVE. NO MENrArNE Par PAIN, NO tunsaty EXAan), DEFENDANT, Delrsmit Aat-
mons vrokATen PL Asst REAM HASTE OR UBL~ Nota WS UAL BURIEMMENIT Pe $+ 4mo
46, AN 2% weet 1L7, 4 OFFICE DE RR PD MADE CALL To MEBZOAL BEaeuse Parasia
Wily SUBMITTED Sick CAl-REQuBST PRAETEO Asnannrsn Fo O228DM Fae $38, —
WER NMaT PRINS Kesoenieren PLALNTEFE SUBMITTED TW-THREE STck «ALL RE
__ QURST WERKIY, Same BE TURNED LN THR EN GsNE wmictl., 7H STANATUREA OE.
___ BEERNDANT, G, _puckae was Dredavgzebp on Mage THAN ONE. OBER ZNDINT.. Pus-_
___ KAR NURSE. 34 UPERVESOR  DBITBERATE TNOLEERRNGE To PLAZNTLFE NED 7o BE.
__SEBN BY MEDIO PRaRRSSroNeLs FoR: Crane AzLmM BNTS DEE NO ANT PuskAan
iter ar Orsesenzn& Pcnreer SECK CALL REQUEST \To LATED PLALATTRE RIGHTS -N-
__AoNSTZTUIB ORuRL-A-UNasual PUNTSHMENT PER Sth AMENDMENT
Hb7 ON an ANBAR ELS /9, Summa en 7 Meola: | Dereon, BP hy¥0B MEAL Dope
eee enone ata ATE IN OTEERENCE, Te PALL NaN STOP FArN=N- Ds
__ Sa PRAATO CATS. BY PLAZNTIA FezT ADVE) IN: OPEN SORIZ 3 ~STAU LH AGLE Fo SPEALC NB
__“Ta_spanD_uP RIGHT, PAIN Ful Dhy SKIN an Bark Lees. PRIN EN TESTLLLI Lee * PLRINT-
TRE BEGAED Far NM BOFOTINE Pam PATNI, DBREND ANT, 2: F_AYDE “also.Angn Te PLALNTIF
FYAT PLACNTEFE WES SuimmeNED Ta /ABOTLAL Je TELL ALACNTL ER, THAT £ DEPENORNT AYE
_ pr ewe PLALENEZPE A ORMN ZHING, SToP SUBWIETING ST&IK K @ALL BK BQuésSt, PLATA REE
__ BOTLL BET MROTCAL CARE WHEN Pepen DENT, HMR SAD SO , RETUAN To THE Hous —
_ TING _UNET, NO PAIN MEPTAINE , N2& QUASARY_ BxA , DePEN ONT, HylR AGTLONS
rela TAD PLAENTIRE REBHTS-AE oO ‘CONSTECUTE _CRUBL-N-UNSSE AL Aunizshiys NT, PER.
18, 5) op’ REAR do, SE4K CALL, DEPENDANT E, kAupROMN MAC: DELtReedTE 2 INGE PRRENC,.
WWI HELE Mo! Mel DIAL THE Aru, WHaLE STRUA Bs tvs To Séaak ENTESTINGL DITHE 7a suualt A Og-
_ Ohhs, PLALNoRe WAS UNABLE Te SLaBp Fon PRET2- Hours _-DEEENOANT, KAUFEMANT ANT.
AS THE. ASSISTANT. To Pf bas SEL DE Asuns& W PRGATS ton SIRAED To Have Lest Say THAN A |
_._Pa®Tok,; WHERE IN THIS. SWSTAN us pURR Darran. LIAS PeesopTBONeE PARITACNES PY ELADNITIFE
__AghgNT, DIHERETN EREENDANT, KnueEMaN - TNTERNENED ee
B49, Skim EB VENTS BRAZANANT, ' Kauler MAN DERLARED 79 THE Maren, ND, ONT Arve
__ PLAENTEFE DAMN Tiina, HERTS SAING ME, (LET Him SUP “ER: DEPENDANT. Taek VER |
THB SEGSDON, Tale THR RAU GARD Fa PLARL. FLAINTEEE BAK TATHE OBL, "TH jz N@xT
_ Faun A Day's WAS. SHELA AS ONY hte creLuDBD. “INABZiLTY To SPBAK , SPETRING. ipod, Na,
__ MBOLaATNE 6. PAIN DRFENANT KAU eG N ARTS “yzalATeD PLALNTEEE. RIAHHTS AND

Aas3 33 19-0- aD He -. ' BOO 8

 

 

 

 

 

 
Case 3:19-cv-00196-LPL_ Docu ts 60 oS cue AMEN page 8 of 12
QaNSIETUTE ORURL-N-UNUSUBL RINDIMENT PER
IZQ-DN 2A NEAR £AG.20, SICK efir DerBNDANT ZB, kaukk mary, Pe, NEL TP | ore NCI

ERB Nie “1a PLRENTCEE Ex Hic Bryne _Syraptows WeERy sxitlL Ak Te 7 THE CORONA VARUS |

[2 COARH : FEVER, RUPREA 1126, FEELING AS EF TS RhLA PSE aT ANY OMENT! AND As ill As.

THE Alan STaP PALA Pxs sat FORT GAUSENO [by Ateants ALLEN _DEEENDANT, KAUFF-
_ phan REDS To PRVID I: pee Beet Plan rire nee, DEFENPAMT KAU PEA DENIel

OF GARB vral47Tey PLALN EERE BEGHTS: “N= OS NSTIEUTE “CRUE L-A-BNVUGUAL. L Purr} —_
MENT PEO STA AMBAN DENT 70 07

_ITLON oR NEAR 1a 22, Sze oAll DEFEND, CR PLAYSO FP a, DEB:
ZRATE ENOLEFERENS £12. PLAINET EE ExsBrreN Ss. Smproms srr Lan To aahona VIRUS |

__ ie, CoubH FEVER, RUBBER LESS THE PRBS OF Foca AND HODETIAN ALD’ yan STP

PAIN -N- BLS0e mn FonT AAUSEO By ! OHkeNTe ALL RINT DEFENDANT, PLAYS), HERaD ta~
WORKER DEFER N RANT E, [<4uEFunn REPuse Te Pea yrok CARE DEFENDANT PLXYS2 RaTINS _
IN! AsNORAT ALSo ARPysko To PRAVEOG CARE Derranantr Pieyso DENTAL aE Anh

}
Ajrale? Be PlAcnmere REGHTs -N- QONSTETUTED | CAUEL-N= UN usual Manes RT ee
Yd AmeN mR FREE AL Ad~30 133; 35,30, 54 4 63-735°75 “09,

 

 

 

 

 

 

 

 

 

_ £72, ON an mar _f, AGB, Srek GALL DEPENDANT _k, DELTS TAG MEOreaL OrpraraR, 7
___PRLTZER ATE ENDIFEERENAL Te PLATAIZER EXH@UTrIve avn rons LEKEN To tats
- _onn VIPS. 184 Cs éh, FEVER Ruben LESS THE PRELLes af PRINT: ano ANOTIION~
ALLY NaN Spof PAarn~N=PIs us MPART CAUSED By Cit Banite ALL BAITS. WEA DEPEND
ANT, PELE ewig WES Tal) THAT DEFENOANTS 2, Kau REMAN-N- -R, PLAYS) RISFUSIZ0 To_
___ Pauror PLALNTEFP OARIE, DEFENDANT, | nab Tsini4 SATO EP TY won SEIS Plreentree
ATTEN PEPRNOGNT, WTI Nr PR aVEDE. DARE Fan. _DEREAOANT, DRLESMAn, Y WAS Tall (AAT
PLAINES Aooks AwFul _ORFENDANT DE)IsWik RESP | DED, TEL PLAZNTT EE FO LOMB

PAu Toma nam DEFENIOANT, Opiremy Wa: WAS TLD P)arancPe Nth. fe PRabaely NERD

___ARLP makzeNer7 Blak Ps TAR Haw USIAle UATT LAT ALONE RETURN ToMoOA RoW, REF EAID=

: yee Deke Gent Aa4cn, sree ns He waLken Ass PLALNT LR “IML Ste Haw) Tamatnon.
7

mit EVENTS Derr 2NPBNT, DELISMmA ALT Gon NTOLATED PF PLALNTEEE RIGHTS-N-osA-
STrHATe CAURI-Aie UNE PUNTSH MRINT Ag? 9th AMENDMENT
“Vrs JN OB NEAB 139,23. STeK CALL DBRBWNAnT Bk AUFEMAR, PAR, Pen INMATE Cats
OUT PLATNTIFE Wis To BASEN DAPEIWEANT nits, Dis ixsrad) omar, wile DEoLARD He wast
_ SBR PLACATE Tare how ANHILE WAttZng 73 BR Seen Ay OsekooKes; DRS, SEE
_ DRL Sm A COMBS PUT aniv FELLS TH Bon STHEP PLAcnrth= Withl Ai SEEN By MEFENOANT, E
_Kiu FR MAN, THEN DEPENOANT, DiBits haa WALKED Mass PLAINTLPE WASNT SEEN ARMIN, _
| /tb. SAMI ‘ENENTS DERRNOANT, Z, kita FRAN, Be DELLOPRATE, aN: TEPER ENCE, ALAINT-
_ EFF 85 APPR CT EO BY Orhan LLKE SymPeMS, i524, Couey , ERNE, EM BPER LEas, Vo. mg ToNe
_ eRBLING BF PAINT SAND. SADOTTION AL bY NaN STOP. ALN n- -DISda wi Poh oF C Glinentre An~
_KORNT, WHER IE Da& e7neR HELP FLAtn; rope ro. 4 SE47T AND AneRUNAeD vis Hye Yo 4 SRAT
_ IN S200 DEPENDANT tx QUEPIMAN OFE3 zee, DERENOANT KAUPEME RY RESIN DED, SLING FL-
RENTEFE WAS S Sucne PAPENDAAN, KAUPR MAN, TT ISA THEN, PARE. FIN ATH 2A BEPAER

3E/PQVR-0 ol EN EE

 

 

 

 

 

 

 
QUIN refsoxexnSES ORF EAE MAG Per RREARE TAR: BIC REY ROBE B hy onto WG
177, SAME EVENT? Biers DANT, KAUFFMAN, BROAD PLALNTLI SMELLIELD oF amet, DE-
_-—FENRaNT, KAUCE ONAN» FisFeEG, DECLARED, THE $ ESAT sx0k QALL, PLAINTLEE wohl HAVER
Bp Tp cre Call Fan cane, NO Al, SUE THAT, PLALNIT EEF. STRUABLED To Hrs Fees; As © PENI - _
ohh, Eirals ERAMNS EAE HED _SALD ldots’ ¢ That, PLALINGLFE HAVING Jo SPP SEVERAL TEmMBL ON
TEP Heel ND LINE, DEFEND ANT, SAUCE ROTION VieLATeD PLACNTLRR RERHTS-N-
aN STETaTR CAUIEL ~N UNUSUAL, PUNISHMENT PER Sth AMEN DIENT oe
178, ON On NEAR TATAT, ACCES: Ta BAROICHL OME, DERNDANT & 2, yi M/SA1TR ARE .
ADneremeareR~ DELTBERATZ LNOTEFEREN 62 Te PLATNTLIE HAVENS SUBMETIEG BR STU
_ CALL AR QU BST : DRAETED PiXRSUANT Fo D2~- 4D BAD -CONCERNEND SRTOG CHRaNTA HealTt
PRaRizims, DEFENDANT. HYDE ANY WwTH PLATATIRE Fa SUCNE ABER ADANT, ADE DEFEND —
__ ANT Hyne RETURNED | PLRENTEPE sick agit. REGU IRST re pLALArrER IN THR math rasiezot DEH
NZEY PLArvece Assess 7S MREOLSAL CARB Jwikll2en BY PLADINTIFPE ALAS PoRsien Ts UN ER BE
ON NBAIESS ARE PREN NO SUPPEEENE | DELEWo: NT. HYDE DENZIGL OF AmESe Te MEDTOAL CARE
___ VEOLATED PLACINTIZE: REGHTS-N-BONSTIPUIE | Cpute-Ne HAS PUNZsiem ENT AER & Wh ANED,
174 On OR NEAR 13,24, i. t DENTAL. AP ACLESS To PARSORTAED ME Oterve | DEPRAinanT, G,
__ PUsIKgA  NUMSE supehwrsn’ PARLE ATE ENOTPRRRBA OE TS PIATATLIE, | walt iL Hme 6D TN.
____ THE ad U_REAxharban PaRSon rshith MET RINGS Par Aro Blaad PMiessude  ANOKY. ISTE 7
PLEIINTCPE FoR PELIND BP IEVAN TIES -N TL SuTfs GONDRA ANDES HEPRANANT, Pusikg 6b-workk-
Be DEEN airy Pisisie 3 TNTERAGETED PLALNTIFE REAUEST To RLAUES 7 MEDE Temes . DEFE-
ANT, Puski® Far NON MENTAAL MEvicons OnuskO PLALNITIPE Te BB WITH OUT FRESCBIREN Ment
___AZNES bored Phan PLATNTTPR AT RISK oF STRake on KEArT ATTACK, Berenany. Paskan
Ayes WinlLA Tei? PLALNTC PE RYBHTS=N-€. aNSTLIUIE Ghufe Low Kn A. Puneet ENT fie: gh Ame
43, DA ak NBAB ADB, 143 DENTAL of PARSCRIBED MBUSCINE : DEFE BNDANT 4, Puskan, Sur:
SEs" Supenyzean DE LIBEANTE INDLLFFPERENLE To pusenceape. NI NEO Par PRESteTe Go meat
___ AAT ¢ Fark rei BL Pliad PRessuti, WEELE HeuSED DN THR Rid CLACNTOPR SuAWETTBh A RE-
AUBST Ta DE 2 RENOANT. Ki, DeLee. mBoraal ATOR Tag Bi bOSE, BD Saerné Wee Het Blaah Me
_ S8WeR MECTLCIVE | “DEFENDANT, P Puskan ZNTROcrprEO THR REA WEST, Fon idk Sood Tris
ANG Ay ALT PLAT INTZE FaP PL LEIA 6 AALEVANEEA-N-EELtNS Lavo Sat AALS T N MENTAL STARS |
THES OMS PLANT. Ee meres FAR COPS RED MENTOINES NEXT BLOT STRALSHT DE w/e saeedy P=
__Rar Pideneccer AT prsik af SieekR -N- AR OCT ATMS, OBFENDANT, PWSISHA RATION S$ EAs? -_
___ ON AloM MADTGAL ABGSAN S \WraltTee PLAINTLE RE tif T3= N- O4 NSTLTATIE 2 Wt EL NON SA
PUNTSHMBNT. PRR. oth Rin ewnompnt, RETURN REQUESTIN MALL WIT DEGOINT StENATHRE,
_it]. On 20.NRAR Jd, 3./95 DENTAL oF ARLES 7 ean DERNDANE @ Pas KAR NURSES.
SuPEaVcss AS DBLTE ERATE. TINDIPREEN GE Te PLAEN TEP sik, Chl. Rigas rQRAPTIEN Fuk =
____SUANT Fe DL —A A) MY “430, DONSBANING Sears Oeante ALLIMGNT. DEFE NIMNT, Ps PuskAe —
_ BARBY WET PLAINT CER 2 Bo SUENGS -N- FELING B/ACEVANLES #2/LINST MBLE CARL Smnee DE.
__FENDaNT, PUSREK RETURNED THE SEAR CALL RBQAEST- Zt BEPENPART PUSKAR CLENATIR i.
___ Te. PLBENTEPE IN THEW WPL ANH IAY DENTE PLALNELFE AGeiess To meoreal RAB AND Face
____ ED PLAENZEPE To UNDERES DAYS Of LN NESSARY PAIN=N-SUPPERENG , DEFBN' PANT Pus Ak ACZEN
_ NESLATBD PLAC NTR RECHT “N-OANSTETUTE gfysinminasati Rising Ht 3, Aros.
Aaz3siq-ov- salt _. A) - “ :

 

 

 

 

 

 

 

      
rat \) Case 3:19-cv-00196-LPL Document 60 Filed 07/10/20 Pas 10 of 12
AA. 'N OR NEAR $94, 20 y RSOESS Te EAEOAL CARE, DEPENDANT, PLP HYDE, HEALTH Athi

Adeancstearcon : Obs oun KY DE ANSP WwtTHt PAengcee Pott, Sutid PEREN DANT, Hog
__DEFENOANT AY DE “Uiés DE LA RRATE oN orpehoe Sree Ts PLATE SUBM TITLING Stak OALL REx
_ Que cT Ceerr ED PUASUANT to D2-AbM) AS Cana RAINA DAINZLFE ExHrAETNe to-

_ RNA NTRS ETKE Symi Proms dak Satake FEVER KuPhie LBA pVOWMiE TING , FERLENE Past

_) 33, “SAM EVENT: Os Pennant, HYDI2., Stones THE STOk OAL LL RED mer (usitiok ALS
QONDRRINED Tue Non STak PACN-Ak Ate comet 2 Aiaenze inp. ALL ps | "AND RATES
BD THIS SIO apni REQ Rs 7s AATNTIFEIN THe Meri. WHI SauSen Laine EX.
PRATENDE UNAECaSGapy PRIN-DESUPERRIND Duttns THE Bice OF MonVvit0 1, DEPENDANT B,f.
__ Hype, Ta DATE | OoNTIN ue Te AETURN PLascertee. Sri GALL ALQiUBST IN THE MALL, DEPEAS
__DANT, 7/DB = PSION) VaelaTEN BLATATLEE. Aréets AN. CANSTITUTE OpPuelL AND LINLSUAL gin.
.__TSHMENT PER Sth AMEND kas — oe
[S4 Oni ap, Aikdép 4,3, 2D, STOUK CA CALL PEFEnwant, K. Delzsme, (MENTAL D Drain: at OFLIB-
_—-ERa TE LNbrppegsep. To EXHSIBSIEN Sym proms. L LIKE Ta CoRSNA VERIS j,e, dmupid, FEWER
__RUBBER LESS FEBizias FAINT, AND THE NON SyoP PATN~N-Drsdom pore ¢ ‘OF eCNeonrre ALL
__ MENT, DEFENDANT MINT DASLtsmm RESPONDED “PLAs NTCPE Te NOT te FLRST PERSON To caueH. “fie
___Arntife ts Surng Berenpant _ DeLisms. So PLATTER Sifsull Aa Te THE Couer. [feu Por.
—habope wh CARB. DEFENDANT, DEMIS rit Told PLAUNTZEF Fo LEAVE, N&O MEDTOZNE Fon, paz,
__NOTEVEN A CUR RSaBy Exam. | PLIATAITT PE WAS SENT AWidy IN N&N ST5P PRIN~N- DIS-_
__tamPatT Withee EXPLAT TONG Caven 19 I TK Symptons W Hie asm BE Pagal. OFFEND -
ANT, Dei rsmed Acrrens Yrolateo PLALATER pris. “A Qa NSTETUTE. ARUN = UNusiitl
__PUNTSHMB NIT PBR Soh AMIINDMENT
_19g.ON 9% Ninae 972d Mackn(AactsT 2VERTONE DEFENDANT, &, PUsicAr, Nubis.
SufFAvrsor (DELEDERATE IN DEFREQ ena: , BBR NATE “PLARNT ERE. EXACTED OR-
ONA VERus 7L2ke SYAP TOMS, 24g, Cou, SNEEZING, RBUBBRK 126s FAzNtT MW aMiTy:
FEN E pS PMD. Nitty sta? Paznl-Ne D1séa niPory_ oF Gitponra RxLik NIs, BEPENDANT Pape
_ Kae. RES Nise You Biaoks THIN ik WHITE PROVLE due You Samerd4iwe” _ Yous Riz Int Aer
San PR Wied PEA THOT, AT. Phatatlere AEE, PLOINT IEE SHauly XPREC TS BB. Sick, BAUS
WAT WHITE _PRatlR Fo AB THETA SABR. TAKE. + ENEN Wert Canon LTE SyieToms.
PLAT INTERE Whg Tal To B87 THE Well out, NO RPT REN ES ROE LIN) NAC RNENS RUA >
___ Sory BxAn a DEFENDANT Puskry RR, ARTI an rns PIehTe-N-AawsTtute
OR UL -AFAN YS | Pu NCSI AEE PER Sth Amgen ayen Te
Il 0 On OR NEAR ALO, Ad;. PARRK ERY -N-RRAISTOUBATENES | Summen&O7e MENTO BY oe-
_Feaitens, BP, Hybe., HEALT_ARRE ADMIINESTAATER. Dep ekeaTe TAN AT FRERENGE To PL

__AINTIFE. WHo_AT. th FEKART nent FEXiLAITED | ‘Qananh LTE $ SYM Poms 2, pe Gaui
.. INR, ERVRR, SMER ZING RUINS | LES. je uate ABFEMMActT, Hyon. PReONDED ALTA
- HannyiLAuss , AS NUASE Tele PL LAN COR psa S TEL. ALIVE, We Donte WENT ONE OF OUR

_PRET.Ta PLR, DERENDRNT, HYPE HEARD FLALNTRF. TELL THe NARSE RROAT THE Patengent-
. LEANED SYMPToms ; AND NoN vee Pao ett CRUST o SHRINES. ag ENTE
b <7. SAME EVENT > THE. A

 

 

 

 

 

 

 

 

 

 

Hs) ja ay Daite
Case 3:19-cv-00196-LPL Document 60 Filed 07/10/20 Page 11 of 12
{2 FAG Sie nine MCOTANE _ Crane Nose HE Ali PIRPLEM & oA AREEA SoMiBonn 1 SMzonlCST,
WY eee FH Re BECTOR. NY PA O8 PR HAS THE Rup Hee Ihy FS Do THE THENES ‘YOURISKING fan, .

 

; “TS 79 SBE te Youle Sytil Aitue PLAINTLAE REQUEST Ta BE SbeA_BY ‘Tite, Daxter, Pe
at Nipa ws DRfureh Py DEPENDANT, HYNE | WHO GAVE PLATNTLEE 4 NTREeT DRDER,
MA, Wasltinar ONL Ald You PANT Sie THE Doagor, s NPA on pret ) Ara TEYINE Yaa TA 1 Lene,

132, SAME EVENT é pp. CRUSE. DEFENDANT RAE ABD ras THAND lénin HIDeE OF ale

__ OF 7#1E FeRBRoINS AND THAT PLALNTILE. ‘Wwas_DE NEEO AORDLOINIE Por paca), AND. EVEN. .

ABUT COVED (9. LK. Symptoms. (AS WEL AS Nan $TeP p PARA!-N- Dre gem Parse of GH

_Panm, ATLMEATS” PLALNTEPE Wis SANT ALO IALT#ouT EVEN & QuRSeRy x

_ _HAvIALG WiTugsc 80 JHE RPE TAK Pitee PRG ALLY AND Nar TAK STEP “7a deRARAT ;
THeS/2 HAUSRS THRREFARE PEPENDANT, Hype ¥e Also GurlD’ oF HAVING CARRTED snT

_ THR 4OuSe Homsele, OBPBAINS NT HYDE. NON AGTDN-A- BOLD VIALATAN \ PLALINGHE |

___ (REBHTS-N- QensrerurE CARE) -Ae "UNIS. FUNTSHMRNT PER Sith AMENDMENT

189, SAME EVENT s 5 DASTPLRINTEEE Sree aut OE Tf, OP ONG OF TAAINURERS BPEET—_

__E0 PLATATCFE, AND SAZO_ yoy Goat Lack wei. PLAT THRIA HAN on PLawTZeR
FeO GRAD yoru WAVE A TEMPROADALE - T. canr PELI AVE Youlan BeTNa Sint Bad |

SIT Aa MEPT OIE Fak FAT TS wiPeRMrURE AND PATOR To Tro NE To THE. LAST Dose

AA SB AsatO ANAS IS ban DAeTED JHB _SAndle EAM _ ORELAREN FLALNT Tee oN DEED iho A

—-FEMER AND SAIN yoke BRING Te RETURN To YOUR. Houst NE UNIT WITH A TEMPE RATQ.

URE LtkR THAT, WITH INA MIEMELTNE Ta. BASING THAT TEMP EOATU BE LORI zr.

. __ RIND THAT 72 BE AMAZING _ _

j}49a, SAME EVENTS _PLALNTIRE 1 DIVAS Pape A 7s RRQUBST Ts BE ila Ts AEST UN.

DEB THE CANO Py AT THE hesawny THE AADEMIt ButLOIN 2, DEPENDANT HYD BGT
Plank D PLAZNTIER LIF. IN Heit Rrsix PLUS CaRaNA-r/TRWS CAN BE aval, OTHER |
INM ATs -Ltyes wiitAk ALSa PLAL EO AT AASI< a

 

 

 

 

 

 

 

 

19). Opt 0% NEARY, 17.4D, Stolk. Gall DEFENDANT, Kk, Dplzsevn, “mMéoreAL DIF Dra rerers,
__DELTFERATE IN OTE CeNeR To PLATNTIFE AT THE IAT marl GENT  BxHzArt SD Symprowts: Laie -
_ BND YTa VohaN4 NERS EG. COSINE, EBNER, LASS Pres SNieazave, Rubee Lees, Bepiene, Hear
_ AND NaN STOP PAIN-N- DES RemPoRy DBFENNaaT, DF TSA, ARS a nV EL) ya 4 ae SUING i inte
___AN? Yau ExXPRoeT ME To PAAVIOIE you Aq BoTa4aL OAK, “Witkh 275 ner dara2, To HApera Nn
___THIWK You'2e INSANE." "DEFENN Ant A raponed Ene tat RRPuseo Te ro ADO 26S eee re
OAL ES8u ik, BUT Caen pele PLATATIFE UN. AIDER A THREAT Te dom PLETE _A_Pynpolaw ied. Te5,.
193, SAMB_EVENCs DEFENDANT. DALTON THAW Place our. Nd MENENES, AND AL ~
. Tit ast PIALNTLFE EXHIBETIED Syiviprorys LIKENED dovrald, wikirelt xs Kubin ABE Flakh
_ NST EVEN Aaypseny r HEX, THis PLALE PLAEATERE LIFE- N- OTHER IMTES LIVES AT
RIS, DEFENDANT t Opis rei ARTO VISLATBO PLATNIEFE RIGHTS- N-Weseat dans TUTE
CRUEL - n> UN Dail Puentsiimenr Pee Sth Aine. oo
393, ON aR.NEAR 3, Lb, 49', STC QALL DEPENDANT, |X, DieLreom,  MEDTGAL. pipet, be
_. KIPRAATE. Dp DFPRERENCR Ta PLAINTIFE For mane THAN A mMancid FEXPEPLENGE a On:
CHEGQE OFYELLow atl Reem Beet im, AND RIGHT LimerSvoalien F4n Bernd Normal

_ __ STZ8 a ten, PLAINTIRG O41 2 gr. ered LE NHR Walicting, OBFaNnAnT Die
Ae 23219- CV-oni 4d .

 

 
_ Case 3:19-cv-00196-LPL_ Document 60 Filed 07/10/20 Page 12 of 12 ay
biAS ALSO bv AR oF PLAENTIFF NaN STOP PRIN -N - Deccan Port CRUSEO By ‘oidtany ALL-

ANWENT. DE RENOANT, DeLtennr, ABS. POND ED “ypu ARE Sutsd mB, 90 Yat Dant Qe 7 meOTeAL VAG,

YOU ARE BNDRR My Punitsingenur DEFENDANT, Ceizsit jot) Acntipe Te Ce7 THE KELL out

oj? WES oO RPreg. NO. MEOTELNE Fon Pacn
T94 SAME EVENT. NOT ENEN A Cusary Ext OE FENDRAT, OpitSrif ARTIOAl

NP ToLATED PLACNT IER Aree Ni OONSTITU TD Shy BL-A- GMS. ae. _PuINTEH MONT. PRR ah :

ere Drake
p95, ON an Ngan 3,3 5,20, Denecaliy op. Annes T> CARE DEPENDANT Buh HYRE, Healt

_ CAKE. ‘pt Dieser. De ‘aGepdne. IN Ts. PLaiarcne rele _cnil OR aAWEST ORE ATED Par
GUANT To DO-4Om Zar aa NOBKNING, Pr GON ius DTSOH AME 9F Yeliow oxi Foom JHE Ape -

Ti, AND SU) BLLUNG OF EIGHT Cea, ro Ale FAR Bhoonh Nokim A) SIZE BOTH on RIN fos
Mohit THEN 4 MouTh WHEBETN Plarwerke DARBEED RIBHT LES As PLATNTIFE WALKED

tb, ' A2

 

 

 

 

 

SAME EVENT 8 fia ASTIPP TEX Pree kikiniel2 ty NAA! SToP PATNA DIS24™ FoRT anus ep

EY Giifente AUMENTS DEFENDANT HYDE, MAYBE ANSCY RT PLAgnTIrF Fat Sung _
CREE NDANT if te. Oe DEPENDANT Myne RETURN BD Pi. AACTEPR Stok CAL _RRAWEET TO

 

NAL of Me DASe 7 To err Zs S CAUSA 5 Paint pe 8 S NO gee2 WEES 3 fap UNNELES~
S4RY PATN ~N-SufpPeRp cine + SRPENOANT, HYDE Boron: VIeATED PLArRT TRE RE BHTS~N- COW
STITUTE CRUBL-N-UNUSU AL PUNESHMENT PEA Sth AMENDMENT _
L97. ON ap NEAR &,4, 40 ) STO GAIL, DEPENDANT _K , Drs ts Lean a MEAL MAl DIABET. DE
LIBPAITE TIN DEFER ENas_ TO PLAIN TREE Fon Mane THAN SEVEN Smanaur WEEKS
__ oF R ArscHonae oF ypiisve atl Rkam RECTUM BAD AreitT LIA Swollen PAA Blan! D aye AR
Mah Sx ZZE,WHEABI NY RLAINTIFE Diadaen ROGET LEA vole WALKENS
144, SAME WE BNBNTZ DEFENDANT, DELiswih RESPNDEn PIAST By DEOLARING THis
NURSES. NURSE SupeAvrcoR AND. THE _MEALTH OARE ‘AL MATa Atae 00 NOT Have -
THE AUNT aBx Ty 78 es ae /| MED TOTNES, Ce ee aT PARBLEDS REFER Zenit =

_. ES 7. SET Lp
be QB PA Oskar Su w Winans

_ OLAcenrtt Be Ponte a THe Srv) was rian. DIA Demantah fers. g.
199, SHME Buent? Der “BNDANT, DELISWA DEOLARED. PLAINTIFE SUBD. Ham UN=.
TLL. PLAIN? RE Moe Atay Si7 Plt NEFF bmn Wer R EOSIVE GARE, No meore~ _
TNES Fon PA (lor EVEN CUR SaeyY Exam  PLAInrrhe yids Telo re Ger aut
__ SEMMRDERTELY, DERENOANT, L De LiswAn AOTreN VEaLATED PLAINTIEF TBE -N-GNi=
STZTUTE CRUBL -\- UN USHOL PUNIS M4 ENT FER. Shh An lent ENT

 

 

 

 

 

car rwras

~ oT 2 WUE: Oe 2020———-—- a

 

ee te ence ao _. _ CLERK U. 3. pistRiCr COURT. ce
: WEST. DIST. OF PENNSYLVANIA
